UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7523


JAMAL NATHAN GETHERS,

                     Petitioner - Appellant,

              v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00538-LMB-JFA)


Submitted: March 31, 2020                                           Decided: May 15, 2020


Before MOTZ, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamal Nathan Gethers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal Nathan Gethers seeks to appeal the district court’s orders dismissing his 28

U.S.C. § 2254 (2018) petition as untimely and denying reconsideration. The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773–74

(2017). But when the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565
U.S. 134, 140–41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       The district court found Gethers’s petition to be time barred. And Gethers’s

informal brief fails to show that this dispositive procedural ruling is debatable.

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  DISMISSED




                                              2